 A2DECISIONS OF NATIONAL LABOR RELATIONS BOARDBarnettPontiac, Inc.andAutomotive Salesmen'sAssociation(A.S.A.),affiliatedwithSeafarers'InternationalUnion of North America,AFL-CIO.Case 7-CA-6741February 4, 1969DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn October 24, 1968, Trial Examiner Thomas A.Ricci issued his Decision in the above-entitledproceeding, finding that Respondent had engaged incertain unfair labor practices within the meaning oftheNational Labor Relations Act, as amended, andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,RespondentandtheGeneralCounselfiledexceptions to the Trial Examiner's Decision andsupporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner with the following modifications.TheTrialExaminer found that Respondentviolated Section 8(a)(5) and (1) on and after April23, 1968. The General Counsel in his exceptionscontends that the violation occurred on and afterNovember 29, 1967. We find merit in this exception.On February 7, 1967, as the Trial Examinerfound, the Union was certified as the exclusivebargaining agent for Respondent's employees in anappropriate unit. On February 23, the Union madethe first of several written requests to bargain, butRespondentdeclinedtomeet.Thereafter,Respondent met for the first time on November 29.The Trial Examiner found that at this meeting theUnion presented contract proposals. In reply,Respondent's vice president, Robert Barnett, Jr.,asserted that "he could not negotiate anythingwithout his father (Respondent's President) beingthere"and "couldn't agree to anything at thattime." In addition, Respondent's counsel stated thathewould accept the written proposals and laterdiscuss them with Barnett, Sr., and said "let's notget into the economics." Thereafter, on December 6,before any second meeting was held, Respondentwithdrew recognition because the Union, prior totheNovember 29 meeting, had filed with the Boardapetition,subsequentlygranted, to amend itscertification to reflect its affiliation with Seafarers'InternationalUnion; and it cancelled a meetingwhich had been scheduled for January 13, 1968.Thus, as the Trial Examiner stated, since theBoard's certification, "all the Union achieved was avery short meeting on November 29, when Colombo[Respondent's counsel] said only he would discusstheUnion's demands with his client. Then came acomplete closed door in the December 6 letter."Moreover, the facts, as found by the Trial Examinerand fully set forth in his Decision, show thatthereafter,Respondent'snew counsel "literallyrefused to negotiate," and merely went through themotions of meeting with the Union's representatives,with a deliberate intent to frustrate the Union'sdesire for real negotiations.Accordingly, on the basis of the facts as found bythe Trial Examiner, and the record as a whole, wefind that Respondent refused to bargain in goodfaithwith the certifiedUnion on November 29,1967, within the certification year, and at all timesthereafter, in violation of Section 8(a)(5) and (1) ofthe Act.TheGeneralCounselalsorequests,in ' hisexceptions, that, in view of Respondent's unlawfulrefusal to bargain, the period during which thecertificationisimmune from attack should beextended for a period of 1 year. As the facts showthatRespondent has refused to bargain in goodfaith from the inception of negotiations, we shallgrant the General Counsel's request, and extend thenormal certification year to 1 year from the datewhen Respondent begins to bargain in good faithwith the Union as the recognized representative ofthe employees in the appropriate unit.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodified below, and hereby orders that Respondent,BarnettPontiac,Inc.,Dearborn,Michigan, itsofficers,agents, successors, and assigns, shall taketheactionsetforthintheTrialExaminer'sRecommended Order, as modified herein:Add the following as paragraph 3 to the TrialExaminer's Recommended Order."3. For the purpose of determining the durationof the certification, the initial year of certificationshallbedeemed to begin on the date theRespondent commenced or commences to bargain inThe purpose of this remedy is to insure that the employees in theappropriate unit will be accorded the services of their selected bargainingagent for the period provided by law. SeeMar-Jac Poultry Company, Inc.,136NLRB 785;Commerce Company, d/b/a Lamar Hotel,140 NLRB226, 229, enfd 328 F 2d 600 (C A 5), cert denied 379 U.S 817,BurnettConstruction Company,149 NLRB 1419, 1421, enfd 350 F.2d 57 (C A10),Waycross Sportswear, Inc,166 NLRB 101, enfd. 403 F 2d 832 (C.A5).174 NLRB No. 57 BARNETT PONTIACgood faith with the Union as the recognizedbargaining representative in the appropriate unit."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS i . Ricci, Trial Examiner: A hearing in theabove-entitledproceedingwas held before the dulydesignatedTrialExaminer at Detroit,Michigan, onSeptember 12, 1968, on complaint of the General CounselagainstBarnettPontiac,Inc.,hereincalledtheRespondent, or the Company. The sole issue presented iswhether the Respondent violated Section 8(a)(5) of theAct.The charge was filed on May 9, 1968, and thecomplaint on July 29, 1968. A brief was filed after theclose of the hearing by the Respondent.Upon the entire record, and from my observation of thewitnesses, I make the following-FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTBarnettPontiac,Inc.,aMichigan corporation, isengaged in the retail sale and servicing of automobiles andrelated automotive products,with its place of business inthe City ofDearborn,Michigan. During the calendar year1967, a representative period, it received gross revenues inexcessof$500,000 from the sale of new and usedautomobiles and trucks.During the same period itreceived goods and materials valued in excess of $8,000,which were transported to its Dearborn location directlyfrom places outside the State of Michigan.Ifind that theRespondent is engaged in commerce within the meaningof the Act,and that it will effectuate the policies of theAct to exercise jurisdiction herein.It.THE LABOR ORGANIZATION INVOLVEDIalso find that Automotive Salesmen's Association(ASA), affiliated with Seafarers'InternationalUnion ofNorth America,AFL-CIO,herein called the Union, is alabor organization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESThis is a refusal to bargain case. Certain fundamentalfactsare either not disputed or beyond the area ofpermissible litigation in this proceeding. The ChargingUnion's exclusivemajority representative status in anappropriateunitwas established in a prior Boardrepresentation proceeding (Case 7-RC-7452). It was theredetermined, and I now again find that all new and usedcar and truck salesmen at the Company's Dearborn,Michigan, place of business, excluding office clericalemployees, guards and supervisors as defined in the Act,constitute a unit appropriate for purposes of collectivebargaining within the meaning of Section 9(b) of the Act.The election took place on December 7, 1966. At thetime this Company was represented by Attorney FrederickColombo. That representation case was processed by theRegional Director together with approximately 200 otherseparate representation petitions, all filed by this sameunion, all for automobile salesmen, each involving aseparatebargainingunit,with the total number ofindependent employers about 175. Colombo acted onbehalf of somewhere between 22 and 38 of the employers303in these many petitions. On their behalf, including theRespondenthere,Colombo filed objections to theelections.These were overruled by the Regional Directorand the Union was certified here on February 7, 1967.The same lawyer then filed with the Board in Washingtona request for review of the Regional Director's ruling onobjections and certifications, a supplementary proceedinghe brought on behalf of 17 named-employers, againincluding Barnett. The Board denied review on April 27,1967.The Union, which had appeared on the election ballotonlyasAutomotive Salesmen'sAssociation, in factaffiliatedwith Seafarers' International Union of NorthAmerica, AFL-CIO, later in the year, and on November20, 1967, it filed a series of separate petitions with theRegional Director- one for each auto dealer where ithad been certified as bargaining agent, - for amendmentof its certificates to reflect the affiliation. There was ahearing on these petitions, and again Colombo appearedto protest the certificate amendments as attorney for 22separate companies, including this Respondent. He alsoadvised the Union, by letter dated December 6, 1967, thatduring the pendency, and until final resolution of Case7-CA-20, as spokesman for the Barnett Pontiac Companyhe would refuse to continue recognition of the Union. TheRegional Director ruled in favor of the ASA and amendedthecertificatesaccordingly.Still , actingasBarnett'sattorney, Colombo, on February 13, 1968, filed a motionto stay the Regional Director's decision in all the ACproceedings, requesting such delay simultaneously onbehalf of 21 other dealers. He also filed a request forreview in this matter with the Board on March 1; thisappeal spoke for 22 companies, including Barnett. TheBoard denied the appeal on April 26, 1968.The answer to the complaint was filed on August 6,1968, by new lawyers, Stringari, Fritz, Fiott and Burwell;this firm had represented 34 independent auto dealeremployers in the AC proceedings in the fall of 1967through 1968. The answer denies the allegation that thisUnion has since its certification in February of 1967 beenthe exclusive bargaining agent of the salesmen, and that itstillmaintains that status now. But no evidence wasoffered intended to cloud the continued validity of thecertificationor the Union's majority standing today.Accordingly, I find that the Union has at all timesmaterial hereto been, and now still is, the exclusivemajorityrepresentativeoftheemployeesintheappropriate unit.Communications and Meetings Between UnionRepresentatives and Agents of the RespondentAlthough the complaint specifies that lawyer Colombo'sletterofDecember 6, 1967 (where the Respondentwithdrew all recognition pending the AC proceeding), andcertaindilatory tacticsof the Respondent's agents,evidence the unfair labor practice alleged, clearly thesubstantive burden of the complaint is that the Companyfailed to accord to the Union the true recognition whichthe statute commands. On February 23, 1967, a few weeksafter the certification issued,Mr. Duane Ashley, attorneyfor the Union, wrote to the Respondent inviting it to abargaining session for February 27 in a certain conferenceroom. He sent like invitations to other auto dealers, andexplained to all that while it would be a joint meeting,each employer could preserve his separate bargaining unit.Lawyer Colombo answered for the Respondent, that hewould not meet because he was filing objections to the 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection and that in any event in the end the Respondent,aswell as all other dealers he represented, would havenothing to do withjointmeetingsbut would each insistupon individual conferences for their own limitedbargaining units.Ashley wroteagainto the Respondent on July 27,asking for immediatebargaining,and requesting somekind of an answer by August 3. There was no reply, andagain onAugust 30 Ashley repeated the request directlyof the Respondent; the next day he advised Colombo bymail of such demands upon 15 of his clients, includingBarnett. Colombo did not respond until September 15; heacknowledged the receipt of the demands upon theseparticular 15 auto dealers, and explained he had been ableto do nothing about any of them because during the last60 days he had been engaged in negotiations between theASA and Charlie Burke Pontiac, Inc, and George MatickChevrolet, Inc. "Both of these matters, as you know, havebeen time consuming to the point that it has been virtuallyimpossible for me to set up any kind of a schedule tocommence bargaining with the A.S.A. relative to theabove clients."On September 11, 1967, Union agents called personallyonRobertBarnett,vicepresident,and requested ameeting for negotiations. They left a written proposal fora contract; it is a complete agreement except that directeconomic matters are omitted. The various sections coversuch matters as recognition, transfer of company interest,grievance and arbitration procedures, seniority, layoff andrecall,transfers,leaveofabsence,suspension,ageverability clause, and the term of the agreement. Barnetttoldthesemen that the Union would have tocommunicate with and deal with Lawyer Colombo. Therefollowed some telephoning byWilliam Shekell, -unionrepresentative, and then a letter from Ashley again toColombo, dated October 17. He told Colombo how theUnion's field personnel had been in personal touch withnine of his clients, and of the fact each of them - theemployers - had taken the position it was Colombo whomust agree to set any date for negotiations. Ashley wrotethat if this was so, would Colombo at least place theseparticularcompanies on a waiting list for eventualbargaining.Colombo answered on October 23, saying hehad been in touch with only some of his clients and listedsix including Barnett, and that he did intend to act ontheir behalf. He added that negotiations with two of these- Dexter Chevrolet and Gene Merollis Chevrolet, -were taking more time than had been expected. "I amsure that from your experience you will agree with methat it will take a number of meetings before the partiescan agree on a contract. Obviously, this will take sometime.Consequently, it does notseem inorder that weshould schedule meetings for any additionalclients untilwe have concluded bargaining with those who havepresently agreed to meet with the Union."The storycontinueswith Shekell's testimony that at abargaining meeting for other dealers in Colombo's officeon October 18, at his request Colombo agreed to meet onNovember 3 to discuss the Respondent's situation plusthat of three others.Colombo later cancelled this meeting, and again, onNovember 3, Thomas White, William Shekell, and GeneGough, all for the Union, returned to the Respondent'splace of business. Neither Robert Barnett nor his fatherwas there, and the Union representatives left a copy of theproposed noneconomic contract with Earl Christie, thesalesman steward, to be given to management.The union agents met with Colombo in his office onNovember 29; Robert Barnett was there also. Now theunion representatives gave Colombo two documents, theoriginal noneconomic contract, and a detailed statementof proposed money matters, such as commission, bonuses,vacation pay and certain fringe benefits. There was sometalk,mostly the union men explaining what all theseproposals meant. Barnett took the position "he couldn'tagree to anything at that time because his father was inFlorida," or, "he could not negotiate anythingwithout his father being there." Colombo said only that hewould accept the written proposals and later discuss themwithBarnett,Sr.:"He said let's not get into theeconomics." At the close of the conference, it was agreedthe parties would meet again on January 13, but thismeeting was cancelled by Colombo's letter of December 6withdrawing all recognition.In January another lawyer, Lawrence Burns, enteredthe picture on behalf of the Respondent. At the hearingBurns said he was a labor law specialist and a long-timefriendof the senior Barnett. Three witnesses testifiedabout certainmeetings held in Burns' office: ThomasWhite and William Shekell, of the Union, and Burns.During this period the union agents were meeting withmany separate auto dealers trying to negotiate a numberof contracts; they apparently were going from office toofficedaily, andmaking innumerable telephone calls toarrange necessary conferences. Although they made somenotes of details of events, inevitably their recollectionswere faulty on minutiae. The clearest recollection as tothesemeetings was that of White, who said that togetherwith other union agents he met with Burns four times,January 23, February 9, March 1 and March 13. Shekellwas less clear as to dates, for he was present at some ofthe meetings only a short time, because of other pressingappointments to negotiate elsewhereBurns confessed hecould not recall dates at all, and while repeating there hadbeen six or seven such meetings, he conceded White mayhave been correct in his testimony.According toWhite,whose testimony is the mostreliable of all, with a group of union agents on January23,he gave Burns both written proposals again, theeconomic and the non-economic union demands. He saidmany details of the non-economic suggestions werediscussed at the four meetings, with Burns agreeing as tosome and promising revisions in the language as to manyothers.Burns said he was not "familiar with theeconomics of the automobile business with respect to payplans," and therefore had to consult his client. Neither ofthe Barnetts ever appeared at any of these meetings in thelawyer's office.On February 9 and again at a latermeeting,Burns proposed certain changes in the timeschedule for filing grievances, and a detailed proposalconcerning work rules and regulations for the salesmen.This last item, according to White, listed about 10 specificrules to govern the work performance of the men. Therewas much discussions of these rules and the Union agreedto some of them, but not all. At 'one point Whitesuggested a $75 minimum commission, but Burns repeatedhis"ignoranceof the economic conditions in anautomobiledealership."Apart from his suggestionconcerning precise rules for work performance, Burnsnever made any counterproposals, economic or otherwise,on behalf of the Respondent, as indeed none was ever-offered by any company representative.White also testified he had been under the impression,towards the last meeting, that Burns agreed to sign thenon-economic agreement, with a few changes, and with an BARNETT PONTIACunderstanding that whatever economic matters might laterbe decided, would be inserted later. Shekell's story is thatmany details of the non-economic contracts werediscussed, that Burns agreed with a number of them, thatsome were clarified at his request, and that Burns agreedto sign it at one point. Shekell also recalled Burns saying"I don't know the automotive business. He said it looksreasonable to me but I will talk to Mr. Barnett, seeing heis the owner, and make a counterproposal."After the last meeting in early March,White andShekell appeared a number of times at Burns' office butnever succeeded in finding him. Finally, in his lasttelephone call to the office on March 19, Shekell was toldby Burns' secretary the lawyer's message to them was thatif they had not asked for outside mediation he would havesigned the non-economic agreement. In fact, the Uniondid turn to the Michigan State Labor Mediation Board,which, by letter dated March 4, advised the Respondentdirectly that aMr. Leonard D. Bennett, one of itsmediators, had been assigned to the case. On April 4,Bennett wrote to both Burns and the Union that he hadscheduled a meeting at his office for April 9, "to resolvethe dispute."Apparently this meeting was deferred, andon April 23, the union agents and Burns; accompanied byRobert Barnett, appeared at the mediation service office.Bennettwas not there, but a state mediator namedGordon Lee was present in his place. Burns refused toparticipate in any discussion because Bennett was notthere, and because, as he stated at the hearing: "I am wasnot going to be shifted around by different mediators."On April 29, the Union again told the MediationService it was ready to meet anytime, anywhere, andagain on June 24 Bennett invited Burns to a conferencescheduled in his office for June 27. By this time Burns hadbeen talken ill, and the parties never met again. Therefusal to bargain charge was filed on May 9, 1968.Analysis and ConclusionI find that the record evidence in its entirety proves thecomplaintallegationthattheRespondentdidnotadequately comply with the lawful duty to bargain withthe statutory majority representative of its salesmen. Thisisnot a charge against Mr. Colombo, who had too manyclients, and therefore not enough time to bargain with theUnion in place of Barnett Pontiac. He complicated theUnion's problems by refusing to participate in jointmeetings; he put the Union off again and again becauseother clients had to be serviced, and he could not do morethan one thing at a time; he left no legal recourse unused- exceptions to the election, attack upon the affiliationwith the SIU, two appeals to the Board for review ofRegionalDirector'sdecisions,andevenstraightwithdrawal of recognition from December forward. TheDecember 6 letter of outright refusal to bargain becauseof the pendency of an AC petition, may or may not havebeen illegal in itself. Surely, however, all the otherproceduralstepshe took were entirely lawful inthemselves. The important thing, so far as this complaintisconcerned, is that throughout the long period fromFebruary 1967 to an uncertain date in 1968, when clearlytheRespondent placed its burden to negotiate uponColombo's shoulders, this lawyer did not bargain with theUnion.Despiterepeatedattemptstoprevailuponsomeone authorized by the Respondent to deal with it, alltheUnion achieved was a very short meeting onNovember 29, when Colombo said only he would discusstheUnion's demands with his client. Then came a305complete closed door in the December 6 letter.Nor is this a proceeding against Attorney Burnspersonally.He was under no legal duty to bargain withanyone. He said Barnett, Sr., had given him full authorityto negotiate a contract, but to the union agents in hisoffice his expressed position was he knew nothing aboutthe economics of the auto selling business; this was avirtual admission he could not, bargain, as in truth he didnot. Indeed, his own version of what took place when hemet with White and Shekell shows clearly he approachedthe chore with ill will and did not really accept the idea ofopen and fair consideration of their demands. Thefollowing excerpts from his testimony are revealing:A. The first thing I talked to the union about wasthey had no words in their contract that we could evenstartwith.They had no work rules. They had beenoperating at Barnett's on an operation that Barnettcould not do anything about, arriving late, leaving oranything else, and I suggested to them they start doingsomethingabout it. I never had a meeting oneconomics with this union.Q. Did you come to any agreement with the unionon -A Never, never talked to them about it because Isaid to them they had no language that would start thisas a union. They had no rules or regulations as tocoming in, having rules and regulations as to violationsof the union or the employer, when; they had to cometo work, when they could leave work, when they wouldgo to lunch. I understand Barnett let them go ahead. Itwas his policy -*****Q. Did you ever come to any agreement with theunion on non-economic items?A. Never.Q. Did you talk to the union about reducing it tonon-economic, reducing the non-economic items towriting?A. I talked to the union about coming out with rulesand regulations as to the salesmen when they wouldreport to work, when they would leave work and thingslike that but it was never reduced to writing, never.*****Q. (By Mr. Fischer) You made no counter proposal?TRIAL EXAMINER: He said that.THE WITNESS: I wouldn't make one -TRIAL EXAMINER: Please, Sir.THE WITNESS: Let me answer. I wouldn't make onebecause I said the language they had submitted to meand admitted by them did not even contain a laborcontract.Burns denied flatly having received or seen anyeconomic demands during these meetings; he denied asdirectly that he agreed to anything, however trivial,relating to the non-economic documents. His insistencethat whatever the Union put in his hands was not even thebeginning of a collective-bargaining agreement, is, ofcourse,simplynot true, and thereforemuchmoresignificant than mere exaggeration on his part. His failure,as agent of Barnett, to make any counterproposals, weighsmore than otherwise as support of the complaint in thelight of Burns' almost boastful declaration that he neverintended to make any counter offer. The Union agent 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDwitnesseswere not very reliable with respect to whatdetails of the non-economic agreement Burns may havebeen willing to accept, but I deem White's testimony morecredible than that of Burns, and find that there was sometalk about them, with Burns vaguely expressing agreementonly with respect to inconsequencial matters. There is noquestion, as Burns virtually insisted at the hearing, thatthe only subject he was really willing to talk about withthesemenwasmore faithfulattentiontoworkperformance by the salesmen in the store.In the endBurns,likeColombo before him, literallyrefused to negotiate with the union representatives. Therewas no real reason of substance why he should have feltimposed upon when Mediator Bennett was unable toappear and another arrived instead. Had Burns intendedin good faith to bargain with the Union, there was noimpediment at that moment. And again his fancied injury- "I am not going to be shifted around"bespeaks adeliberate intent to frustrate the Union's desire for realnegotiations. It must also be remembered that throughoutthis entire period- January through April 23 - whileBurns was going through the motions of meeting withWhiteandShekell,theentirematterofhonestlyrecognizing the Union and according it, the status calledforby its certification, remained under the cloud ofColombo'sDecember 6 letter, denying any duty tobargain until the AC case ended with finality. Colombo'sappeal to the Board on behalf of Barnett was not decideduntil April 28, 1968.The Respondent - the real party upon which thestatute imposes the duty to bargain with a union lawfullychosen by its employees- is the Barnett PontiacCompany. Burns fell ill after the abortive meeting of April23 at the Mediation Service office. The Union again askedthat the Service help, and Mediator Bennett again invitedBurns to a meeting on June 27. It will not do for theCompany to argue now, through its third lawyer, Mr.Fritz, that because Burns was in the hospital in June anddid not personally see the invitation, it, the Respondent,stands innocent of having ignored the last request forbargaining. The Company had made Burns its alter ego,and while it could not place a legal burden upon itslawyer,neither could it divest itself of its own legalobligation.The moral of the case - a rule too well established atthis late date to require support citation - is that it is theemployer who must meet with the Union and negotiate ingood faith, for the conditions of employment which arethe substance of all collective bargaining flow from himvis-a-vishis employees. If he choses to have an agent actin his place, he remains always responsible to assure thatthe agent fulfills the full gamut of the requirement of thestatuteThe agent's failure is his failure.' The BarnettPontiac Company can negotiate with the Union throughits own officers and owners; it can employ a lawyer less indemand than is Mr. Colombo. It can use a lawyer whorepresents a whole "association" of auto dealers andengagein point meetings, while preserving its own separatebargaining unit. But however the Company does it, itmust meet the union agents at reasonable times and fairlyconsider and discuss proper proposals advanced. TheRespondent has not done this, although the request to doso was made again and again. I find that from April 23,1968 onward the Respondent refused to accord properrecognition to the Union, and refused to engage in propercollective bargaining, and thereby violated Section 8(a)(5)of the Act.W. THE REMEDYIthaving been found that the Respondent refused tobargain with the certified representative of its employees,itmust be ordered to do so now in order to effectuate thepolicies of the Act.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with its operations asdescribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputesburdening and obstructing the free flow of commerce.CONCLUSIONS OF LAW1.The Respondent is an employer within the meaningof Section 2(2) of the Act, and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act3.All new and used car and truck salesmen at theRespondent'sDearborn,Michigan, place of business,excluding office clerical employees, guards and supervisorsas defined in the Act, constitutes a unit appropriate forthe purposes of collective bargaining within the meaningof Section 9(b) of the Act.4.Automotive Salesmen's Association (ASA), affiliatedwith SIUNA, AFL-CIO, was on February 7, 1967, and atalltimesthereafterhasbeentheexclusivecollective-bargainingrepresentativeofRespondent'semployees in the appropriate unit, within the meaning ofSection 9(a) of the Act.5.By refusing on and after April 23, 1968, to meet withthe above-named labor organization and to bargain with itfor purposes of collective bargaining, the Respondent has,engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw, and upon the entire record in the case, I recommendthatBarnettPontiac,Inc.,Dearborn,Michigan, itsofficers, agents, successors, and assigns, shall-1.Cease and desist from:(a)Refusing to bargain collectively with AutomotiveSalesmen'sAssociation (ASA), affiliated with SIUNA,AFL-CIO, as the exclusive representative of all employeesin the bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir rights to self-organization, to form, join, or assistany labor organization, to engage in other concertedactivities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any and allsuch activities2.Take the following affirmative action which I findwill effectuate the policies of the Act:'Cf.Insulating Fabricators, Inc,86 NLRB1325, enfd.388 F 2d 1002(C.A 4). BARNETT PONTIAC(a)Upon request, bargain collectively with the Unionas the exclusive bargaining representative of all employeesin the appropriate unit described above, with respect toratesof pay, wages, hours of employment, and othertermsandconditionsofemployment,and if anunderstanding is reached embody such understanding in asigned agreement.(b) Post at its place of business in Dearborn, Michigan,copiesofthenoticeattachedhereandmarked"Appendix."2 Copies of said notice, on forms provided bytheRegional Director for Region 7, shall, after beingsigned by the Respondent's representative, be posted bytheRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify said Regional Director, in writing, within 20days from receipt of this Decision, what steps it has takento comply herewith.''In the event that this Recommended Order is adopted by the Board, thewords "a Decision andOrder" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order "'In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting,within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify our307employees that:WE WILL NOT refuse to bargain collectively withAutomotive Salesmen's Association(ASA), affiliatedwith SIUNA, AFL-CIO,as the exclusive representativeof the employees in the bargaining unit describedbelow.WE WILL NOTin any like or related manner interferewith, restrain,or coerce our employees in the exerciseof their rights to self-organization,to form,join, orassistany labor organization, to bargain collectivelythrough representatives of their own choosing and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain from any and all such activities.WE WILL bargain collectively,upon request,with thisUnion as the exclusive representative of all ouremployees in the bargaining unit described below withrespect to rates of pay,wages,hours of employment,and other terms and conditions of employment, and ifan understanding is reached embody such understandingin a signed agreement.The bargaining unit is:All new and used car and truck salesmen,excludingoffice clerical employees,guards and supervisors asdefined inthe Act.DatedByBARNETT PONTIAC, INC.(Employer)(Representative)(Title)This notice mustremainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 500 BookBuilding, 1249Washington Boulevard, Detroit, Michigan48226, Telephone 226-3200.